                                           Case 3:12-cv-05667-EMC Document 608 Filed 07/26/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NEXTDOOR, INC.,                                   Case No. 12-cv-05667-EMC
                                   8                    Plaintiff,                           PUBLIC/REDACTED VERSION
                                   9             v.                                          ORDER GRANTING PLAINTIFF’S
                                                                                             MOTION FOR ATTORNEYS’ FEES
                                  10       RAJ ABHYANKER,
                                                                                             Docket No. 577
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Nextdoor, Inc. has filed a motion for attorneys’ fees. The fee request is close to

                                  15   $1 million, representing more than 1,000 hours of work. See Mot. at 1; Pulgram Decl., Ex. B. All

                                  16   fees were incurred post-settlement. Defendant Raj Abhyanker opposes the motion. He contends

                                  17   that Nextdoor is not entitled to fees because it is not the prevailing party. He also argues that,

                                  18   even if Nextdoor were the prevailing party, many, if not all, of the attorney hours should not be

                                  19   compensated.

                                  20          Having considered the parties’ briefs and accompanying submissions, the Court hereby

                                  21   finds that Nextdoor is the prevailing party and thus GRANTS the fee motion.1 The Court,

                                  22   however, does not adjudicate at this time the amount of fees that should be awarded. Instead, the

                                  23   Court orders the parties to a settlement conference with a magistrate judge to see if the parties can

                                  24   reach agreement on the amount of fees and/or otherwise resolve the current dispute. The hearing

                                  25   on the fee motion that was set for August 5, 2021, is hereby VACATED.

                                  26

                                  27
                                       1
                                  28    Mr. Abhyanker has filed a motion for leave to file a sur-reply. See Docket No. 600 (motion).
                                       Out of an abundance of caution, the Court GRANTS that request.
                                         Case 3:12-cv-05667-EMC Document 608 Filed 07/26/21 Page 2 of 7




                                   1                      I.      FACTUAL & PROCEDURAL BACKGROUND

                                   2          The parties entered into a Settlement Agreement in December 2014. See Docket No. 420-

                                   3   19 (Settlement Agreement).

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11          The fees requested by Nextdoor are, generally speaking, those incurred as of November 16,

                                  12   2020. In terms of what has taken place since that date, the highlights are as follows:
Northern District of California
 United States District Court




                                  13              •   On December 8, 2020, Mr. Abhyanker filed a motion to be relieved of his

                                  14                  obligations under the Settlement Agreement. See Docket No. 420-12 (motion).

                                  15                  The parties refer to this as the first motion under the Court’s retained jurisdiction

                                  16                  (“FMRJ”).

                                  17

                                  18

                                  19

                                  20              •   On December 16, 2020, Mr. Abhyanker filed a second motion under the Court’s

                                  21                  retained jurisdiction (“SMRJ”), claiming that Nextdoor had breached a provision in

                                  22                  the Settlement Agreement

                                  23

                                  24                                                                                                     See

                                  25                  Docket No. 445 (motion).

                                  26              •   In late January 2021, the Court denied the SMRJ in late January 2021. See Docket

                                  27                  No. 460 (order).

                                  28              •   In late February 2021, the Court denied the FMRJ. See Docket No. 474 (order).
                                                                                         2
                                       Case 3:12-cv-05667-EMC Document 608 Filed 07/26/21 Page 3 of 7




                                   1             Mr. Abhyanker subsequently appealed that decision. See Docket No. 500 (notice

                                   2             of appeal).

                                   3         •

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10                                                                            The unilateral action

                                  11             taken by Mr. Abhyanker consisted of the following: (1) filing a lawsuit against

                                  12             Nextdoor seeking, inter alia, to invalidate six of its patents; (2) filing a lawsuit
Northern District of California
 United States District Court




                                  13             against Nextdoor asserting, inter alia, infringement of six of his own patents; (3)

                                  14             initiating six ex parte petitions for reexamination of Nextdoor’s patents; (4) filing a

                                  15             lawsuit against Nextdoor seeking declaration that its logo was abandoned and

                                  16             invalid; and (5) initiating a TTAB proceeding challenging Nextdoor’s logo. See

                                  17             generally Docket No. 560 (order).

                                  18         •   Mr. Abhyanker’s unilateral actions led to Nextdoor filing a motion to enforce the

                                  19             settlement and for immediate interim relief (in March 2021). See Docket No. 524

                                  20             (motion).

                                  21         •   In April 2021, the Court granted Nextdoor’s motion for immediate relief

                                  22

                                  23                                             but reserved final adjudication of the motion to

                                  24             enforce the settlement (even though the motion had merit) because of the Ninth

                                  25             Circuit appeal. See Docket No. 560 (order).

                                  26         •   Mr. Abhyanker subsequently dismissed the Ninth Circuit appeal. The Court

                                  27             therefore held a status conference on June 1, 2021, to discuss with the parties what

                                  28             remained to be done in the action. Nextdoor indicated that it intended to file a
                                                                                     3
                                       Case 3:12-cv-05667-EMC Document 608 Filed 07/26/21 Page 4 of 7




                                   1             motion for fees based on Mr. Abhyanker’s conduct. Mr. Abhyanker stated that he

                                   2             still intended to proceed with his motion for sanctions (filed back in March 2021),

                                   3

                                   4                                                                              . See Docket No.

                                   5             572 (minutes).

                                   6         •   Subsequently, the Court granted Nextdoor’s motion to enforce the settlement (i.e.,

                                   7             giving final relief rather than just immediate interim relief). See Docket No. 574

                                   8             (order).

                                   9         •   Nextdoor then filed the pending fee motion in July 2021. See Docket No. 577

                                  10             (motion)/

                                  11         •   On July 16, 2021, the Court denied Mr. Abhyanker’s motion for sanctions, noting

                                  12             that it lacked merit in light of the Court’s prior order in which it had granted
Northern District of California
 United States District Court




                                  13             Nextdoor interim relief. See Docket No. 596 (order).

                                  14                                   II.       DISCUSSION

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    4
                                         Case 3:12-cv-05667-EMC Document 608 Filed 07/26/21 Page 5 of 7




                                   1

                                   2

                                   3

                                   4          There is no doubt that, in the instant case, Nextdoor is the prevailing party. The Court has

                                   5   repeatedly ruled in Nextdoor’s favor – e.g., denying Mr. Abhyanker’s motion to be relieved of his

                                   6   obligations under the Settlement Agreement (i.e., his FMRJ), denying his SMRJ, and granting

                                   7   Nextdoor’s motion for immediate interim relief as well as its ultimate motion for enforcement the

                                   8   Settlement Agreement.

                                   9

                                  10

                                  11

                                  12          Mr. Abhyanker argues that he is the prevailing party because he was able to obtain one of
Northern District of California
 United States District Court




                                  13   his main litigation objectives, see id. at 877 (stating that “a party who is denied direct relief on a

                                  14   claim may nonetheless be found to be a prevailing party if it is clear that the party has otherwise

                                  15   achieved its main litigation objective”)

                                  16

                                  17               . But this argument is unavailing because it ignores the fact that the Court denied Mr.

                                  18   Abhyanker’s FMRJ

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24          Mr. Abhyanker contends still that, even if he is not the prevailing party, the Court should

                                  25   still reject finding Nextdoor as the prevailing party

                                  26

                                  27

                                  28
                                                                                          5
                                         Case 3:12-cv-05667-EMC Document 608 Filed 07/26/21 Page 6 of 7




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                   “[T]ypically, a determination of no prevailing party results when
                                                       both parties seek relief, but neither prevails, or when the ostensibly
                                   9                   prevailing party receives only a part of the relief sought.” By
                                                       contrast, when the results of the litigation on the contract claims are
                                  10                   not mixed – that is, when the decision on the litigated contract
                                                       claims is purely good news for one party and bad news for the other
                                  11                   – the Courts of Appeal have recognized that a trial court has no
                                                       discretion to deny attorney fees to the successful litigant.
                                  12
Northern District of California
 United States District Court




                                  13   Id. at 875-76. In short, “those parties whose litigation success is not fairly disputable [are entitled]

                                  14   to claim attorney fees as a matter of right, while . . . the trial court [has] a measure of discretion to

                                  15   find no prevailing party when the results of the litigation are mixed.” Id. at 876. “[W]hen one

                                  16   party obtains a ‘simple, unqualified win’ on the single contract claim presented by the action, the

                                  17   trial court may not invoke equitable considerations unrelated to litigation success, such as the

                                  18   parties’ behavior during settlement negotiations or discovery proceedings, except as expressly

                                  19   authorized by statute.” Id. at 877.

                                  20           Given the standard articulated by the California Supreme Court in Hsu, the Court rejects

                                  21   Mr. Abhyanker’s argument that there is no prevailing party in the instant case. The results in this

                                  22   case are, in essence, a simple, unqualified win for Nextdoor.

                                  23

                                  24

                                  25           Accordingly, the Court grants Nextdoor’s motion for fees. However, at this juncture, the

                                  26   Court does not make a decision as to what constitutes a reasonable fee award. Instead, the Court

                                  27   finds that it would be more fruitful to order the parties to a settlement conference with a magistrate

                                  28   judge to determine if they can reach an agreement on the amount of fees and/or otherwise resolve
                                                                                           6
                                         Case 3:12-cv-05667-EMC Document 608 Filed 07/26/21 Page 7 of 7




                                   1   the current dispute. Although this will require the parties to devote some additional resources, in

                                   2   the long run, it makes more sense to try to achieve a final resolution now as, otherwise, it seems

                                   3   likely that another appeal would follow.

                                   4                                       III.     CONCLUSION

                                   5          Nextdoor’s fee motion is granted but the Court defers ruling on a reasonable fee award.

                                   6   The Clerk of the Court shall immediately refer this case to magistrate judge for a settlement

                                   7   conference to address the remaining part of the fee motion.

                                   8
                                   9          IT IS SO ORDERED.

                                  10

                                  11   Dated: July 26, 2021

                                  12
Northern District of California
 United States District Court




                                  13                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  14                                                    United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
